



FOURTEENTH AMENDMENT OF
FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
THIS FOURTEENTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN
AGREEMENT (“Amendment”) is made as of the 28th day of February, 2019 between
FIRST NATIONAL BANK OF OMAHA, a national banking association ("Lender") and
CARDINAL ETHANOL, LLC, an Indiana limited liability company (“Borrower”). This
Amendment amends that certain First Amended and Restated Construction Loan
Agreement dated June 10, 2013 between Lender and Borrower (as amended, the "Loan
Agreement”).
WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lender
extended the Loans described in the Loan Agreement to Borrower;
WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 8, 2013, the date on which the
Declining Revolving Credit Loan began to revolve was amended from April 8, 2014
to October 8, 2013, the Maximum Availability of the Declining Revolving Credit
Loan was modified and the Loan Agreement was otherwise modified as provided for
therein;
WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated February 27, 2014, the Maximum Availability of
the Declining Revolving Credit Loan was fixed at $5,000,000, the Reduction Dates
applicable to the Declining Revolving Credit Loan were deleted, the Fixed Charge
Coverage Ratio covenant was deleted, the distribution covenant was deleted, the
Termination Date of the Revolving Credit Loan was extended to February 28, 2015
and the Loan Agreement was otherwise amended as provided for therein; and
WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2015, the Termination Date of the
Revolving Credit Loan was extended to March 31, 2015;
WHEREAS, pursuant to that certain Fourth Amendment of First Amended and Restated
Construction Loan Agreement dated March 31, 2015, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2016 and the interest rate
and Non-Use Fee applicable to the Revolving Credit Loan were modified;
WHEREAS, pursuant to that certain Fifth Amendment of First Amended and Restated
Construction Loan Agreement dated July 23, 2015 (the “Fifth Amendment”), the
maximum principal amount of the Declining Revolving Credit Loan was increased to
finance the Improvements and permit Construction Advances up to May 31, 2016 to
fund such Improvements, the Termination Date of the Declining Revolving Credit
Loan was extended to February 28, 2021, the interest rate applicable to the
Declining Revolving Credit Loan was modified, the Fixed Charge Coverage Ratio
was modified, the Capital Expenditures




1

--------------------------------------------------------------------------------





covenant was modified and the Loan Agreement was otherwise amended as provided
for therein;
WHEREAS, pursuant to that certain Sixth Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2016, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2017;
WHEREAS, pursuant to that certain Seventh Amendment of First Amended and
Restated Construction Loan Agreement dated May 6, 2016, the Completion Date was
extended to July 31, 2016, the definition of Permitted Liens was modified and
the Loan Agreement was otherwise amended as provided for therein;
WHEREAS, pursuant to that certain Eighth Amendment of First Amended and Restated
Construction Loan Agreement dated July 31, 2016, the Construction Advances were
converted to amortizing term debt, the maximum principal amount of the Declining
Revolving Credit Loan was reduced to $5,000,000 and the Loan Agreement was
otherwise amended as provided for therein;
WHEREAS, pursuant to that certain Ninth Amendment of First Amended and Restated
Construction Loan Agreement dated September 1, 2016, the repayment terms of the
Term Loan were modified as provided for therein;
WHEREAS, pursuant to that certain Tenth Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2017, Lender extended to Borrower
the Construction Loan described therein to be used by Borrower to construct the
Grain Loadout Facility Improvements during the Grain Loadout Facility
Construction Period, extended the Termination Date of the Revolving Credit Loan
to February 28, 2018, modified the Fixed Charge Coverage Ratio, added a Debt
Service Coverage Ratio, modified the capital expenditures covenant, modified the
distributions covenant, and otherwise amended the Loan Agreement as provided for
therein;
WHEREAS, pursuant to that certain Eleventh Amendment of First Amended and
Restated Construction Loan Agreement dated October 31, 2017, the Grain Loadout
Facility Construction Period was extended to December 31, 2017;
WHEREAS, pursuant to that certain Twelfth Amendment of First Amended and
Restated Construction Loan Agreement dated December 31, 2017, the Construction
Loan was converted to the Grain Loadout Facility Term Loan and the Loan
Agreement was otherwise amended as provided for therein;
WHEREAS, pursuant to that certain Thirteenth Amendment of First Amended and
Restated Construction Loan Agreement dated February 28, 2018, the Termination
Date of the Revolving Credit Loan was extended to February 28, 2019 and the
Borrowing Base was modified as provided for therein;




2

--------------------------------------------------------------------------------





WHEREAS, Borrower has requested, and Lender has agreed, to extend the
Termination Date of the Revolving Credit Loan to February 28, 2020; and
WHEREAS, Borrower and Lender desire to modify the Loan Agreement as provided for
in this Amendment.
NOW, THEREFORE, in consideration of the amendments of the Loan Agreement set
forth below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:
1.    Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment.
2.    The defined term “Termination Date” in Section 1.01 of the Loan Agreement
is hereby amended by deleting the reference to February 28, 2019 as the
Termination Date of the Revolving Credit Loan and inserting in lieu thereof
February 28, 2020.
3.    This Amendment shall not be effective until Lender has received each of
the following (each in form and substance acceptable to Lender) or the following
conditions have been satisfied:


(a)
This Amendment, duly executed by Borrower and Lender;

(b)
A Security Agreement and Assignment of Hedging Accounts encumbering all of
Borrower’s accounts at Marex North America, LLC; and

(c)
Such other documents and matters as are reasonably required by Lender.

In addition, within ninety (90) days after the date of this Amendment, Borrower
will use commercially reasonable efforts to cause Marex North America, LLC to
enter into a control agreement or other document in form and substance
acceptable to Lender to perfect Lender’s security interest in all of Borrower’s
accounts at Marex North America, LLC, and the failure to do so will be deemed an
Event of Default under the Loan Agreement.
4.    Except as modified in this Amendment, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified, affirmed, and certified by Borrower and Lender. Borrower hereby
ratifies and affirms the accuracy and completeness of all representations and
warranties contained in the Loan Documents. Borrower represents and warrants to
the Lender that the representations and warranties set forth in the Loan
Agreement, and each of the other Loan Documents, are true and complete




3

--------------------------------------------------------------------------------





on the date hereof as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in the Loan Agreement to “this
Agreement” included references to this Amendment. Borrower represents, warrants,
and confirms to the Lender that no Default or Events of Default is now existing
under the Loan Documents and that no event or condition exists which would
constitute a Default or an Event of Default under the Loan Agreement or any
other Loan Document. Nothing contained in this Amendment either before or after
giving effect thereto, will cause or trigger a Default or an Event of Default
under any Loan Document. To the extent necessary, the Loan Documents are hereby
amended consistent with the amendments provided for in this Amendment.


5.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Nebraska, exclusive of its choice of laws rules.


6.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of the Lender under any of the Loan Documents, nor,
except as expressly provided in this Amendment, constitute a waiver or amendment
of any provision of any of the Loan Documents. Upon and after the execution of
this Amendment by each of the parties hereto, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words or phrases of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to the “Loan Agreement”, “thereunder”, “thereof” or words or phrases
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified by this Amendment. This Amendment and the rights
evidenced by this Amendment shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto, and shall be
enforceable by any such successors and assigns. Borrower will pay on demand all
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing, and administration of this Amendment (including,
without limitation, legal fees incurred in connection with the preparation of
this Amendment and advising Lender as to its rights, and the cost of any credit
verification reports or field examinations of Borrower's properties or books and
records). Borrower's obligations to Lender under this Section shall survive the
termination of this Amendment or the Loan Agreement and the repayment of
Borrower's Obligations to Lender under the Loan Agreement and other Loan
Documents.
[SIGNATURE PAGE FOLLOWS]




4

--------------------------------------------------------------------------------





amendment.jpg [amendment.jpg]




5